Affirm and Opinion Filed September 27, 2021




                                      In the
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00304-CV

  JORGE LUIS TREVINO AND J.L. TREVINO & ASSOCIATES, PLLC,
                          Appellants
                             V.
                   JOSE JIMENEZ, Appellee

                   On Appeal from the 164th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2020-63808

                        MEMORANDUM OPINION
               Before Justices Myers, Partida-Kipness, and Carlyle
                            Opinion by Justice Carlyle
      In this interlocutory appeal, licensed professional engineer Jorge Luis Trevino

and his engineering firm, J.L. Trevino & Associates, PLLC, (collectively, Trevino)

challenge the trial court’s order denying their motion to dismiss for an inadequate

certificate of merit pursuant to Texas Civil Practice and Remedies Code section

150.002. See TEX. CIV. PRAC. & REM. CODE § 150.002. We affirm the trial court’s

order in this memorandum opinion. See TEX. R. APP. P. 47.4.

                                   Background
      In mid-2018, Jose Jimenez (Mr. Jimenez) hired ABC Building Design, LLC

to design and plan renovations and additions to his home. On October 7, 2020, Mr.

Jimenez filed this lawsuit against ABC; its registered agent, Hector Jimenez;

Trevino; and builders Palacios Construction and P.O. Construction. Mr. Jimenez

asserted causes of action against “the Defendants” for negligence, negligent

misrepresentation, violation of the Texas Deceptive Trade Practices–Consumer

Protection Act, fraud, and breach of contract.

      According to Mr. Jimenez’s original petition, (1) “the Defendants entered

contracts with the Plaintiff and failed to properly design, engineer, and construct

renovations and additions to the Plaintiff’s home”; (2) ABC “promised to work with

a professional engineer who would aid in the development of the design and plans,

and who would approve the plans”; (3) ABC “utilized Jorge L. Trevino, a registered

professional engineer, and/or Jorge Trevino’s company, J.L. Trevino & Associates,

PLLC, for the engineering required by the renovation and additions to the Home”;

(4) the plans “were approved by Jorge Trevino,” but “did not contain the proper

dimensions for the existing structure and additions, and the foundation plan for the

new addition to the Home was not properly planned, engineered, or constructed

leaving the addition structurally unsound”; (5) “[t]he designs, specifications,

engineering, and plans prepared by ABC, Jorge Trevino, and/or J.L. Trevino &

Associates were insufficient and deficient for the renovations and additions

undertaken for the Home”; (6) “[t]he defects in these plans breached the duties owed

                                        –2–
to the Plaintiff and proximately caused damages to the Plaintiff”; (7) “Defendants

negligently misrepresented the characteristics, qualities, and benefits of the plans,

engineering and construction work for the renovation of and additions to the

Plaintiff’s Home” and “concealed the defects in the plans, engineering, and

construction”; and (8) “ABC, Hector Jimenez and Jorge Trevino represented to the

Plaintiff that they would inspect and supervise the work on the Home as it occurred,”

but “they failed to properly carry out these duties, and when they discovered errors,

they concealed them from the Plaintiff.” The petition also asserted Mr. Jimenez “had

no notice to begin any investigation into the construction process until, at the earliest,

October 9, 2018, and did not discover or know of the defects until well after this

date.”

         A five-page “Affidavit of Floyd Oliver Jr., PE” was attached to the original

petition. The affidavit described Mr. Oliver’s engineering background and the

documents he had reviewed in preparing the affidavit. Additionally, Mr. Oliver’s

affidavit stated:

         7. In connection with the remodeling and renovation, ABC prepared
         plans for the demolition of existing portions of the Home, blueprints
         and plans for the renovations and additions to the existing two-story
         home, and blueprints and plans for the additional living space above the
         existing carport.
         8. An evaluation of the plans reveals that they were not sufficient for
         the renovation and addition project undertaken on the Home. The plans
         included information about the existing structure, additions to the
         foundation, and additions to the roof.


                                           –3–
      9. ABC included a Foundation Plan specifying the design of piers,
      depth of piers, and placement of piers for the support of the second story
      addition above the carport. This Foundation Plan was not reviewed, but
      was approved, and stamped by a registered professional engineer
      named Jorge Luis Trevino (License No. 5645 in the State of Texas). The
      Foundation Plan called for the use of bell bottom piers, set to a ten foot
      minimum depth, with a three foot base and reinforced with steel. At the
      lateral edge of the carport on the (approximately) South East side, a
      reinforced, structural, load bearing beam measuring 12 inches by 24
      inches (the “Structural Foundation Beam”) would be added in order to
      support three wooden columns that would be installed on top of it in
      order to support the new addition above the carport.
      10. ABC included a Roofing Framing Plan that was also reviewed,
      approved, and stamped by Mr. Trevino. This plan contained
      specifications for wind bracing designed for 110 miles per hour.
      Detailed drawings called the [sic] use of Simpson LSTA15 fifteen inch,
      twenty gauge galvanized straps to achieve the load and wind ratings
      called for by the design.

      Trevino filed a motion to dismiss the complaint for failure to comply with

section 150.002’s “certificate of merit” requirement. See TEX. CIV. PRAC. & REM.

CODE § 150.002. Trevino contended Mr. Oliver’s affidavit “fails to state what error

or omission was committed by Trevino and fails to contain any factual basis for such

an allegation.”

      Mr. Jimenez filed a response to the motion to dismiss, arguing in part that no

certificate of merit was needed because Trevino “did not provide any professional

engineering services to Plaintiff.” The response contended:

      Hector Mario Jimenez, owner of the ABC design firm, admitted to the
      Plaintiff that Mr. Trevino did not prepare, review, or approve the plans.
      Instead, Mr. Trevino simply allowed ABC to stamp and sign off on
      plans such as those provided to the Plaintiff without ever reviewing
      them.
      ....
                                         –4–
                 . . . [T]he Trevino Defendants inspected and monitored the
          progress and quality of the renovation work being undertaken by
          contractors at Plaintiff’s home. . . . [T]he Trevino Defendants were sent
          to the site by ABC design studio as part of ABC’s promise to manage
          the renovation project. Consequently, the Trevino Defendants held the
          role of a third-party inspector . . . .

          According to the response, “Contrary to Defendants’ motion, a certificate of

merit is not needed for the Trevino Defendants’ role in (1) providing inspection

services during the renovation of the Plaintiffs home; (2) concealing and

misrepresenting the errors made by contractors or subcontractors during the

renovation of the Plaintiffs home; and (3) allowing its professional engineering

stamp to be used by non-engineers.” Alternatively, Mr. Jimenez contended Mr.

Oliver’s affidavit “met the requirements for a certificate of merit by providing a

detailed and descriptive affidavit demonstrating that the Plaintiff s lawsuit is not

frivolous.” The attachments to the response included a February 9, 2021 affidavit of

Mr. Jimenez in which he stated, among other things, that Hector Jimenez told him

in October 2018 that Trevino “had not reviewed or stamped the plans.”

          Following the trial court’s March 18, 2021 denial of Trevino’s motion to

dismiss,1 Trevino timely filed this interlocutory appeal.2 See id. § 150.002(f). Mr.

Jimenez’s appellee brief in this Court includes an appendix containing a “First

Amended Original Petition” with an attached “Supplemental Affidavit of Floyd


    1
        The appellate record shows no hearing on the motion to dismiss.
    2
      In an April 22, 2021 docket equalization order, the Texas Supreme Court transferred this appeal from
the First District Court of Appeals in Houston to this Court.
                                                    –5–
Oliver Jr., PE.” Those documents indicate they were first filed in the trial court on

May 28, 2021—nearly a month after the clerk’s record in this appeal was filed and

several weeks after Trevino filed its opening appellate brief.3 Mr. Jimenez bases

substantial portions of his appellate argument on those May 28, 2021 documents,

which contain revised provisions regarding Trevino.4

                            Standard of review and applicable law

        We review a trial court’s order on a section 150.002 motion to dismiss for an

abuse of discretion. CBM Eng’rs, Inc. v. Tellepsen Builders, L.P., 403 S.W.3d 339,

342 (Tex. App.—Houston [1st Dist.] 2013, pet. denied); see Downer v. Aquamarine



    3
     The appellate clerk’s record has not been supplemented to include those May 28, 2021 documents.
See TEX. R. APP. P. 34.5(c).
    4
      Mr. Jimenez asserts in his appellate brief that his May 28, 2021 first amended original petition “did
not add or remove claims against Appellants,” but rather “clarif[ies] that as to Appellants, Plaintiff’s
complaints only arise from the misuse of their professional engineering stamp and direction to contractors
to conceal errors in the construction of the foundation.” The first amended original petition states, among
other things,

            15. Plaintiff received the plans and specifications from Mr. Hector Jimenez and ABC,
        saw the application of Mr. Trevino’s professional engineering seal, and believed and relied
        upon the fact that the plans and designs had been reviewed and approved by a registered
        professional engineer. In fact, the designs and specifications that Plaintiff Jose Jimenez
        received had not been reviewed or approved by Mr. Trevino or J.L. Trevino & Associates.
            16. Mr. Hector Jimenez and ABC prepared all the plans without any review or
        engineering work by Mr. Trevino or J.L. Trevino & Associates. . . . In exchange for the
        unfettered and unsupervised use of Mr. Trevino’s professional engineering seal, Mr. Hector
        Jimenez and/or ABC Building Design paid Mr. Trevino and J.L. Trevino & Associates a
        fee for each project.

Also, the first amended original petition, unlike the original petition, asserts breach of contract only against
the defendants other than Trevino.
         In the May 28, 2021 supplemental certificate of merit, Mr. Oliver states in part “[n]either the
Foundation Plan nor the Roofing Framing Plan given to Mr. Jose Jimenez were reviewed or approved by a
registered professional engineer” and Trevino “allow[ed] a non-engineer (ABC) to use Mr. Trevino’s
engineering stamp and thereby misrepresent that plans and specifications had been reviewed by a licensed
engineer, when in fact they had not.”
                                                     –6–
Operators, Inc., 701 S.W.2d 238, 241–42 (Tex. 1985) (trial court abuses its

discretion when it acts arbitrarily or unreasonably, without reference to any guiding

rules and principles). To the extent we must interpret a statute, that aspect of our

review is performed de novo. Pedernal Energy, LLC. v. Bruington Eng’g, Ltd., 536

S.W.3d 487, 491 (Tex. 2017). “To determine whether and how § 150.002 applies, we

consider the live pleadings when the trial court ruled on the motion to dismiss.”

Jennings, Hackler & Partners, Inc. v. N. Tex. Mun. Water Dist., 471 S.W.3d 577, 581

(Tex. App.—Dallas 2015, pet. denied); TDIndustries, Inc. v. Rivera, 339 S.W.3d 749,

753 (Tex. App.—Houston [1st Dist.] 2011, no pet.).

      Section 150.002 provides that in an action “for damages arising out of the

provision of professional services by a licensed or registered professional,” the

claimant must file with the complaint an affidavit of a third-party licensed or

registered professional. TEX. CIV. PRAC. & REM. CODE § 150.002(a). The affidavit

must “set forth specifically for each theory of recovery for which damages are

sought, the negligence, if any, or other action, error, or omission of the . . .

professional in providing the professional service.” Id. § 150.002(b). If the claimant

fails to file an affidavit meeting these requirements, the trial court must dismiss the

claims against the professional. Id. § 150.002(e). “This dismissal may be with

prejudice.” Id.

       Section 150.002(e) dismissal serves “the same purpose” as the expert report

requirement of the medical liability statute in civil practice and remedies code

                                         –7–
Chapter 74, “to deter meritless claims and bring them quickly to an end.”

CTL/Thompson Tex., LLC v. Starwood Homeowner’s Ass’n, Inc., 390 S.W.3d 299,

301 (Tex. 2013). Section 150.002 “reflects a legislative goal of requiring merely that

plaintiffs make a threshold showing that their claims have merit.” M-E Eng’rs, Inc.

v. City of Temple, 365 S.W.3d 497, 504 (Tex. App.—Austin 2012, pet. denied);

accord Melden & Hunt, Inc. v. E. Rio Hondo Water Supply Corp., 520 S.W.3d 887,

897 (Tex. 2017) (citing and quoting M-E Eng’rs); see also CBM Eng’rs, 403 S.W.3d

at 345 (“The purpose of the certificate of merit is to provide a basis for the trial court

to conclude that the plaintiff’s claims are not frivolous.”).5

                                               Analysis

        As a threshold matter, we begin with Trevino’s assertion on appeal that

“Jimenez’ new allegations, claims and certificate of merit are not to be considered

by this Court.” Mr. Jimenez’s May 28, 2021 first amended original petition is not

part of the “live pleadings when the trial court ruled on the motion to dismiss” and

thus is not the petition pertinent to this Court’s review of “whether and how

§ 150.002 applies.” See Jennings, 471 S.W.3d at 581; TDIndustries, 339 S.W.3d at

753; see also CTL/Thompson, 390 S.W.3d at 300 (concluding plaintiff’s nonsuit filed

during defendant’s interlocutory appeal from denial of section 150.002 motion to



    5
      Though our supreme court has specifically compared the “purpose” of Chapter 150’s section 150.002
and Chapter 74’s medical liability expert report requirement, that court noted in Melden that it has “not
substantively tie[d] the two chapters together” and “[Chapter 150] does not . . . expressly or impliedly
identify Chapter 150’s certificate of merit with Chapter 74’s expert-report definition.” Melden, 520 S.W.3d
at 893 & n.4.
                                                   –8–
dismiss did not moot interlocutory appeal). Additionally, “[w]e cannot consider

documents cited in a brief and attached as an appendix if they are not formally

included in the record on appeal.” Bertrand v. Bertrand, 449 S.W.3d 856, 863 n.8

(Tex. App.—Dallas 2014, no pet.); accord Garcia v. Sasson, 516 S.W.3d 585, 589

n.2 (Tex. App.—Houston [1st Dist.] 2017, no pet.). Thus, we do not consider Mr.

Jimenez’s May 28, 2021 documents in our analysis.

      In its first issue, Trevino asserts the trial court erred to the extent it concluded

section 150.002 is inapplicable in this case. Mr. Jimenez responds that “the Trial

Judge could properly conclude that a certificate of merit is not needed for the

Appellants’ role in (1) allowing its professional engineering stamp to be used by

non-engineers (ABC Design) so as to mislead Appellee, and in (2) concealing the

errors made by contractors or subcontractors during the renovation of the Plaintiff’s

home.”

      In determining whether claims arise out of the provision of professional

services, we look to the substance of the plaintiff’s pleadings. Jennings, 471 S.W.3d

at 581 (citing TIC N. Cent. Dallas 3, L.L.C. v. Envirobusiness, Inc., 463 S.W.3d 71,

79 (Tex. App.—Dallas 2014, pet. denied)). “The question is not whether the alleged

mal-acts themselves constituted the provision of professional services, but whether

the claims arise out of the provision of professional services.” Id. “[A] claim arises

out of the provision of professional services if the claim implicates a professional’s

education, training, and experience in applying special knowledge or judgment.” Id.

                                          –9–
(citing Pelco Constr., Inc. v. Dannenbaum Eng’g Corp., 404 S.W.3d 48, 53 (Tex.

App.—Houston [1st Dist.] 2013, no pet.)). Chapter 150 further explains the meaning

of “professional services” in the engineering context by adopting the Texas

Occupations Code’s definition of “practice of engineering.”6 See TEX. CIV. PRAC. &

REM. CODE § 150.001(3); TEX. OCC. CODE § 1001.003.


   6
       Texas Occupations Code section 1001.003 provides:

         (a) In this section:

                 (1) “Design coordination” includes the review and coordination of technical
         submissions prepared by others, including the work of other professionals working with or
         under the direction of an engineer with professional regard for the ability of each
         professional involved in a multidisciplinary effort.
         ....
         (b) In this chapter, “practice of engineering” means the performance of or an offer or
         attempt to perform any public or private service or creative work, the adequate performance
         of which requires engineering education, training, and experience in applying special
         knowledge or judgment of the mathematical, physical, or engineering sciences to that
         service or creative work.

         (c) The practice of engineering includes:

                  (1) consultation, investigation, evaluation, analysis, planning, engineering for
         program management, providing an expert engineering opinion or testimony, engineering
         for testing or evaluating materials for construction or other engineering use, and mapping;
                  (2) design, conceptual design, or conceptual design coordination of engineering
         works or systems;
                  (3) development or optimization of plans and specifications for engineering works
         or systems;
         ....
                  (6) performing an engineering survey or study;
                  (7) engineering for construction, alteration, or repair of real property;
         ....
                  (9) engineering for review of the construction or installation of engineered works
         to monitor compliance with drawings or specifications;
                  (10) a service, design, analysis, or other work performed for a public or private
         entity in connection with a utility, structure, building, machine, equipment, process,
         system, work, project, or industrial or consumer product or equipment of a mechanical,
         electrical, electronic, chemical, hydraulic, pneumatic, geotechnical, or thermal nature; [or]
         ....
                  (12) any other professional service necessary for the planning, progress, or
         completion of an engineering service.

TEX. OCC. CODE § 1001.003.
                                                     –10–
      As to Mr. Jimenez’s claims based on Jorge Trevino agreeing to “inspect” the

work and purportedly concealing errors discovered, the record does not conclusively

show those claims arise out of Trevino’s provision of professional services. Trevino

contends “inspections” are considered the practice of engineering “because it

constitutes ‘engineering for review of the construction or installation of engineered

works to monitor compliance with drawings’” pursuant to section 1001.003(c)(9).

But the only engineering services described in the original petition pertain to the

plans. Trevino cites no portion of the record, and we have found none, that

demonstrates the inspections in question were performed as part of engineering

services Trevino was to provide. See RCS Enters., LP v. Hilton, No. 02-12-00233-

CV, 2013 WL 6795390, at *5 (Tex. App.—Fort Worth Dec. 19, 2013, no pet.) (mem.

op.) (concluding complaint based on foundation inspection by engineer who

prepared home’s engineered foundation and also acted as home’s third party

inspector did not require section 150.002 certificate of merit, because “merely

inspecting a foundation does not involve an engineer’s specialized education,

training, and experience” and “there was no allegation that [defendant] acted as the

TPI as part of the provision of engineering services”). Thus, the trial court did not

abuse its discretion to the extent it concluded Mr. Jimenez’s inspection-based claims

did not trigger section 150.002’s requirements.

      The original petition also included claims based on allegations that (1) ABC

“promised to work with a professional engineer who would aid in the development

                                        –11–
of the design and plans, and who would approve the plans”; (2) ABC “utilized

[Trevino] for the engineering required by the renovation and additions to the Home”;

and (3) plans for the renovations and additions “were approved by” Trevino, but “did

not contain the proper dimensions for the existing structure and additions, and the

foundation plan for the new addition to the Home was not properly planned,

engineered, or constructed leaving the addition structurally unsound.” Consistent

with these allegations, Mr. Oliver’s affidavit attached to the original petition stated

“[the] Foundation Plan was not reviewed, but was approved, and stamped by a

registered professional engineer named Jorge Luis Trevino” and “ABC included a

Roofing Framing Plan that was also reviewed, approved, and stamped by Mr.

Trevino.”

        We cannot agree with Mr. Jimenez’s position that the substance of these

allegations could be construed as being limited to Trevino “allowing its professional

engineering stamp to be used by non-engineers.”7 Based on the original petition’s

plain language, the essence of these allegations is that Trevino “approved”

engineering aspects of deficient plans that resulted in the home not being properly

“engineered.” Thus, the corresponding claims implicate Trevino’s “education,

training, and experience in applying special knowledge or judgment” and require a


    7
      Because we reject Mr. Jimenez’s characterization of the original petition’s allegations, we need not
address whether the “non-action” he describes would, alone, trigger section 150.002’s certificate of merit
requirement. Cf. Krasnicki v. Tactical Entm’t, LLC, 583 S.W.3d 279, 284 (Tex. App.—Dallas 2019, pet.
denied) (concluding claims based on failure to disclose rather than affirmative communication were not
subject to dismissal under Texas Citizens Participation Act).
                                                 –12–
certificate of merit. See Jennings, 471 S.W.3d at 581; TEX. OCC. CODE § 1001.003;

see also Whitaker v. R2M Eng’g, LLC, 603 S.W.3d 530, 538 (Tex. App.—Amarillo

2020, pet. denied) (tortious acts themselves need not constitute exercise in practice

of engineering, but rather need only originate, stem, or result from defendant

engaging in such practice).

      In its second issue, Trevino contends the certificate of merit attached to Mr.

Jimenez’s original petition did not meet section 150.002’s requirement “to set forth

the negligence, action, error, or omission of Trevino in providing his professional

services and the factual basis for each such claim.” According to Trevino, “Jimenez’

initial certificate fails to mention any error or omission by Trevino, nor does it

provide any factual basis for such.” We disagree.

      “Chapter 150 requires only that a similarly licensed professional,

knowledgeable of the defendant’s area of practice, provide a sworn written statement

certifying that the defendant’s professional actions or omissions were negligent or

otherwise erroneous and the factual basis for such claims.” Melden, 520 S.W.3d at

897. “The statute does not require a plaintiff to marshal his evidence or provide the

full range of information that the defendant is entitled to obtain through formal

discovery.” CBM Eng’rs, 403 S.W.3d at 346. Further, the certificate of merit “need

not recite the applicable standard of care and how it was allegedly violated in order

to provide an adequate factual basis for the identification of professional errors.” Id.

at 345. We read a section 150.002 affidavit as a whole, not by viewing single

                                         –13–
sentences in isolation. H.W. Lochner, Inc. v. Rainbo Club, Inc., No. 12-17-00253-

CV, 2018 WL 2112238, at *7 (Tex. App.—Tyler May 8, 2018, no pet.) (mem. op.).

      In his affidavit attached to the original petition, Mr. Oliver described the

details of ABC’s plans and stated (1) the Foundation Plan “was not reviewed, but

was approved, and stamped by a registered professional engineer named Jorge Luis

Trevino”; (2) the Roofing Framing Plan “was also reviewed, approved, and stamped

by Mr. Trevino”; and (3) “[a]n evaluation of the plans reveals that they were not

sufficient for the renovation and addition project undertaken on the Home.” The

essence of the affidavit, read as a whole, is that based on Mr. Oliver’s evaluation of

the described plans in question, Trevino committed professional error by approving

those plans because they contained engineering inadequacies. Mr. Jimenez’s causes

of action were based on those approved plans.

      On this record, we conclude the affidavit meets the minimum requirement to

set forth both a professional error claimed to exist and a factual basis for that claim.

See TEX. CIV. PRAC. & REM. CODE § 150.002(b). Thus, the trial court did not abuse

its discretion by denying Trevino’s section 150.002 motion to dismiss. See Melden,

520 S.W.3d at 897; Jaster-Quintanilla & Assocs., Inc. v. Prouty, 549 S.W.3d 183,

190–92 (Tex. App.—Austin 2018, no pet.) (concluding affiant provided “factual

basis” to support opinion that engineer committed professional errors or omissions,

where affiant explained that, based on his review of relevant documents, design

details in construction drawings were deficient); Gartrell v. Wren, No. 01-11-00586-

                                         –14–
CV, 2011 WL 6147786, at *4 (Tex. App.—Houston [1st Dist.] Dec. 8, 2011, pet.

denied) (mem. op.) (concluding affidavit that “identified the alleged errors but did

not describe how or why the errors occurred” was sufficient to support trial court’s

denial of section 150.002 motion to dismiss); see also M-E Eng’rs, 365 S.W.3d at

504 (section 150.002 “reflects a legislative goal of requiring merely that plaintiffs

make a threshold showing that their claims have merit”).

      We affirm the trial court’s order.




                                             /Cory L. Carlyle//
210304f.p05                                  CORY L. CARLYLE
                                             JUSTICE




                                           –15–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

JORGE LUIS TREVINO AND J.L.                    On Appeal from the 164th District
TREVINO & ASSOCIATES, PLLC,                    Court, Harris County, Texas
Appellants                                     Trial Court Cause No. 2020-63808.
                                               Opinion delivered by Justice Carlyle.
No. 05-21-00304-CV           V.                Justices Myers and Partida-Kipness
                                               participating.
JOSE JIMENEZ, Appellee

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.

      It is ORDERED that appellee JOSE JIMENEZ recover his costs of this
appeal from appellants JORGE LUIS TREVINO AND J.L. TREVINO &
ASSOCIATES, PLLC.


Judgment entered this 27th day of September, 2021.




                                        –16–